Citation Nr: 1609734	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-50 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case first came before the Board in December 2013, at which time the Board remanded the case in order that the Veteran could be scheduled for his requested hearing.  Following that remand, the Veteran testified at a Board hearing in June 2014.  The Board again remanded this case in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2014 remand, the Board directed that additional service treatment records and service personnel records be obtained, that additional VA treatment records be obtained, and that the Veteran undergo a VA examination.  Though it appears that each directive has been accomplished, the Board finds that the conclusion offered in the January 2015 examination is not adequate.  

Specifically, though the examiner diagnosed the Veteran as suffering from paranoid personality disorder and no other psychiatric disabilities, he did not address other psychiatric diagnoses of record that have been issued during the applicable appeals period.  Further, the opinion of record, though concluding that the Veteran's current disability is not related to his active service, did not support that conclusion with an adequate rationale.  

Given these shortcomings, the Veteran's claim must be remanded in order that an adequate opinion may be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding the nature and etiology of any diagnosed psychiatric disorders.  Return the claims file to the examiner who performed the January 2015 examiner.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  Regardless of who offers the opinion, if the examiner determines that such an opinion may not be offered without first examining the Veteran, then the Veteran must be scheduled for an appropriate examination.  

The examiner is to answer the following questions:

a)  Identify any psychiatric disability for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal, even if such disability is currently resolved.  If you find that the Veteran has not met the criteria for a diagnosis of a psychiatric disorder such as anxiety disorder and depressive disorder at any point during the course of the appeal, please explain why the diagnoses of anxiety disorder and depressive disorder reflected in treatment records during the course of the appeal are not valid diagnoses.

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had its onset during or is otherwise related to the Veteran's active service?  In answering this question, the examiner must support his or her conclusion with a detailed and specific rationale.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

